 IOWA BEEF PROCESSORS, INC.Iowa Beef Processors,Inc.andAmalgamated MeatCutters and Butcher Workmen ofNorthAmerica,Local No. 340, AFL-CIO. Case 17-CA-4172November 10, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND BROWNOn July 15, 1970, Trial Examiner Milton Janusissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in anyof the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed initsentirety,as set forth in the attached TrialExaminer's Decision. Thereafter, the Charging Partyfiled exceptions to the Trial Examiner's Decision anda supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.IIn agreeing with the Trial Examiner that the complaint be dismissed initsentirety,we do not rely on a letter from the Regional Director forRegion 17,refusing to issue a complaint against the Respondent basedupon charges filed by this International Union(Case17-CA-4135)2The Charging Party excepts to the credibility determinations of theTrial Examiner After careful review of the record, we conclude that thesecredibility findings are not contrary to the clear preponderance of allrelevant evidenceAccordingly,we find no basis for disturbing thesefindingsStandardDry WallProducts,Inc,91NLRB 544, enfd.188 F 2d362 (C A 3) We note that the Trial Examiner in one instance erroneouslyreferred toMinor as Moore, and erroneously stated in footnote 8 thatMinor was tardy on November 6, on which date he was absent for anexcused illnessTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE521MILTON JANUs,TrialExaminer:Amalgamated MeatCuttersand Butcher Workmen of North America, LocalNo. 340, AFL-CIO (hereafter called the Union or theChargingParty),filed a charge on December 22, 1969, andan amended charge onFebruary 24,1970. A complaintbased thereon was issued by the Regional Director forRegion 17 on March 4,' 1970, againstlIowa Beef Packers, Inc.1(hereafter,theRespondent or the Company), allegingviolations of Section 8(a)(1), (3), and(4) of the Act.I conducted a hearing in this matter at Emporia, Kansas,on April? and8, 1970.Briefs were filed after the hearing bythe General Counsel,the Respondent,and the ChargingParty,and have been carefully considered in my determina-tion of the matter.The General Counsel and ChargingParty also filed motions to correct the transcript of thehearing in certain respects and, there being no opposition,these are hereby granted.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent is a Delaware corporation which is engagedin the slaughtering and processing of beef at a number ofplants inMidwestern States,including the plant atEmporia,Kansas involved here.In the conduct of itsbusiness at the Emporia plant it annually purchases goodsand services valued in excess of $50,000 directly fromoutside the State of Kansas,and annually ships goodsdirectly to customers outside the same State which arevalued in excessof $50,000. I findthatRespondent is anemployer engaged in commerce within the meaning of theAct.II.THELABOR ORGANIZATION INVOLVEDThe Charging Party isa labor organization within themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESBackground and IssuesThe Company began beef slaughtering and processingoperations at its new plant at Emporia on May 15,1969.2Almost immediately, a campaign to organize the plantemployees was begun by the Union, and a petition for aBoard-conducted election was filed on July 11. On AugustIThe answer to the complaint avers that the corporate name of theRespondent has been changed to that shown in the caption of this case,and that it is a Delaware, rather than an Iowa,corporation,as stated in thecomplaintOn motion of the General Counsel, the complaint wasthereupon amended at the hearing to reflect these changes2Unless specifically noted otherwise, dates and events referred to alloccurred in 1969186 NLRB No. 48 522DECISIONSOF NATIONALLABOR RELATIONS BOARD20, a representation hearing was held which was attendedby seven plant employees who had been served withsubpenas by the Union.The complaint alleged that one of these seven employees,Kenneth Minor, was suspended from work for 3 days,August 19-21, and that he, and another of the seven,Charles Moore, were discharged on November 26, becauseof their adherence to the Union and because they gavetestimony at a Board hearing on behalf of the Union. Thecomplaint also alleged that the plant's personnel director,Copenhaver, coercively interrogated Moore, on or aboutAugust 16, as to his and other employees' union activities.Respondent's defenses are that Minor's suspension andhis and Moore's subsequent discharge were due to theirunexcused absences and tardiness, and were made inaccordance with its publicized rules on the subject, and thatthey were treated no differently than other employees withsimilar attendance records. As for the allegation thatCopenhaver interrogated Moore, the Company denied thatsuch conversation ever occurred.Description of Plant OperationsDuring the period involved here, from May to November1969, the Emporia plant employed about 120 employees,and for much of that period it operated 10 hours per day, 6days per week. Operations on the kill floor begin with theknocker whose work starts at 5:25 a.m. The carcass issuspended on a conveyor which moves it to the variousstations where it is broken up. There are about 100 differentstations where work on the carcass is done, and it takesabout40 minutesto complete all operationson a singlecarcass.Each employee is required to be ready for work at hisstation time,which is when the first carcass of the day isdue to reach his position. Thus, the last employees on theline are expected to be at their station, ready to work, justabout 6 a.m. If an employee is absent or tardy, anotheremployeemust double up or a substitute must beimmediately obtained.3Company Rules and Practice on AttendanceThe plant's attendance policy was formalized early inJune with the issuance of a four page letter entitled "NewEmployee Information" (G.C. Exh. 7). It also distributedwallet-sized cards to its employees (G.C. Exh. 6) givingthem the telephone number to call if they were going to beabsent or late. On the back of the card is a summary of theCompany's absenteeand tardiness policy. There are somedifferences between the two documents in details, but theyagree essentiallyinstatingthe policy to be that anemployee's first unexcused absence will result in a writtenwarning;a second unexcused absence within a 6-monthperiod will result in a 3-day suspension; and the third, intermination.Absence because of illness is defined asunexcused if the employeecalls in lessthan 30 minutes3The same thing happens if an employee is late in returning from abreak or mealtime.Being late on break is treated as an unauthorizedtardiness.4Infrequently, the device has failed to operate,so that employees whohad made a timely call would not have it properly noted.When thishappened,foremen were supposed to check back later with absent or tardybefore hisshift starts, and it may be inferredfrom its actualpractice that, if he does not call in at all, his absence isunexcused even though it was due to illness. Otherabsences, for personal business or other good reasons, maybe granted by obtaining the foreman's approval in advance.Three days' notice is asked for, but in practice, time off wasgiven even on one day's notice.An employee who is going to be latemust callin and givethe reason for his lateness. Tardiness two or three times in 1month calls for a warning, and continued tardiness thefollowing month may result in suspension, while excessivelateness will result in discharge. There is some fuzziness inthe Company's description of penalties for tardiness whichisalso revealed in its actual practice, as shown inRespondent Exhibit 3, a summary of discipline meted outto 41 employees who were currently employed at the timeof the hearing. It shows that unexcused tardiness wastreated somewhat more leniently than unexcused absences,and that tardiness was tolerated oftener than was strictlyrequired under the written policy. The tolerance may havebeen due, however, simply to varying interpretations bydifferent individuals as to what constitutes "continued" or"excessive"tardiness.Calls to report absence or tardiness which are madebefore 5 a.m. are received on an automatic recording deviceattached to a telephone in the personnel office.4 A clerkcomes on duty in the personnel office at 5 a.m., plays backthe device, prepares a call-in sheet of the calls alreadyreceived, and takes down the necessary information fromemployees who call in between 5 and 5:30 a.m. Theforeman then takes the call-in sheet just before going intothe production area. There he follows the conveyor lineobserving what employees who have not called in are not attheir stations.He records these names in a notebook andduring, or at the end of the shift, he prepares his dailyreport on which, among other information, he lists bothauthorized and unauthorized absences and tardiness as ofthe beginning of the shift as well as others that occur duringthe day. The foreman's daily report then goes to thepersonnel office where the absence or tardiness of eachemployee, whether authorized or not, is transcribed on hisindividual attendance card. The personnel director maythen call the foreman's attention to the fact that under thepolicy some employee may be subject to warning,suspension, or dismissal, or the foreman, on the basis of hisown examination of the records or recollection of the facts,may decide on whatever disciplinary step is indicated.Sometimes, something may be overlooked and some step inthe process is not taken when it could have been.The Company's Attitude toward the UnionThe Company admits that it tried to "sell" its employeeson the proposition that they did not need a union torepresent them. Its campaign to persuade them on thatpoint consisted, so far as the record shows, of remarks madeemployeesto learn ifthey had called in. The possibilityexists that anoccasionalemployee wouldbe overlooked, and his absence noted on hisattendance card as unauthorized even though he had called in on time.Thereisan even slighterpossibilitythatMinor or Moore or both were sovictimized, but, if it happened,I attribute it to human error rather than to adeliberatecompany policyto "get something"on them. IOWA BEEF PROCESSORS, INC.by company officials at orientation meetings for theemployees held about May 15, when the plant opened, andagain early in July for employees hired after May 15. Atboth orientationsessionsan antiumon film "And WomenMust Weep" was shown to the assembled employees.5The complaint does not allege that any remarks made bycompany officials, or the showing of the film, at theorientationsessionsviolatedSection 8(a)(1), but theGeneral Counsel and the Union argue that they reveal theCompany's animus againstthe Union and the likelihoodthat the suspension and discharges were motivated by thesame desireto counter the Union's effort to represent theemployees.It istrue that an employer's animosity towards aunion may be shown by actions which are not in themselvesindependent violations of Section 8(a)(1), and that it is afactor to be considered in determining whether anemployer has violated the Act in other respects.(SunHardware Co., Inc.,173 NLRB No. 143, fn. 1.) It is a mattertobe proved and, therefore, also a matter which theemployer may attempt to rebut with evidence of its own.Here, the Company offered, and I received in evidence asan exhibit, a letter from the Regional Director for Region17 refusing to issue a complaint against the Company basedon charges filed by this International Union. In his letter,the Regional Director noted that his investigation of thecharge had failed to reveal any scheme or design on theCompany's part to chill unionism at its other plants. Itseems to me then that the Company's animus against theUnion at the Emporia plant does not in itself indicate anygeneral propensity or proclivity on its part to violate theAct.Those in immediate charge of the kill floor, ForemenFrahm and Lahr, both denied that they knew that Minor orMoore had been active on behalf of the Union, and, sincetheir activities at the plant do not seem to have beenvigorously or openly pursued, I have no reason to doubtFrahm's and Lahr's testimony on that score. However, theywere aware, as was Copenhaver, the personnel director,thatMinor and Moore had gone to a Board hearingpursuant to subpenas served on them by the Union .6Alleged Interrogation of MooreThe only independent violation of Section8(a)(1)litigated at the hearing is said to have occurred on Friday,August 15, when Moore brought in to the personnel officethe subpena to attend a Board representation hearing onAugust 20.Moore testified on direct examination by the GeneralCounsel that he brought the subpena to the personnel officeand handed it to Copenhaver, who said to him, "I see yougot one too." Moore was then asked if anything elseoccurred, and he said he could not recall. General Counselthen asked him if Copenhaver had asked him how he hadgot to know the Union. The question helped Moore to5The Board has held thatunder certain circumstances the showing ofthismovie violates Sec 8(a)(1), but that under othercircumstances it isunnecessary to decidewhether it does or does not CfKellwood Company,178 NLRB No8, andHawthorn Company,166 NLRB 251, withLouisburgSportswear Co,173NLRB No. 101. The decisions of the two courts ofappeals whichhave considered the problem have bothheld that the film,though extremely partisan and propagandistic,does not conveya threat of523recallmore of the conversation. He said that Copenhaverhad asked him where he had met the union man, and hetold him it was at Fanestil Packing, when he had workedthere and they had tried to organizea union.Copenhaverthen asked him, according to Moore, where he had signed aunion card, what time he got the subpena, and whether hewas given it on company property. With theseanswers,Moore's recollection was against exhausted.On examination by the Charging Party, Moore addedfurtherinformationabouthisconversationwithCopenhaver-that he not only had asked him if he hadsigned a union card, but who else had signed them, andwhat he thought about the Union. Moore said that theconversation lasted about 15 minutes.On cross-examination, Moore said that Copenhaver hadalso asked him if he could make a copy of the subpena, andhad told him, in response to a question of Moore's, that hewould not lose his job over the subpena. Moore confirmedhis earlier testimony that Copenhaver had asked him whohad given him the subpena, when and where he got it, andwhere he had met McLean, the union organizer who hadserved the subpena on him.Respondent's testimony concerningMoore's subpenawas given by Kane, then a personnel clerk and now asupervisor trainee for the Company, and by Copenhaver.They presented quite a different picture from Moore's.Copenhaver denied that he had had any conversation withMoore about the subpena before the August 20 hearing, butthatMoore had come to see him a few days after thehearing, had told him that he hadn't really wanted to go buthad to because of the subpena, and had asked him if hewould lose his job because of it. Copenhaver said he hadtoldMoore there would be no problem about it. He deniedasking Moore whether he had signed an authorization cardfor the Union or about knowing the union man.Kane testified that, a few days before the hearing, Moorehad come in to the personnel office and handed him thesubpena which the Union had served on him. Kane testifiedthat he had been given one or two other subpenas that dayfrom other employees, and so remarked to Moore about hisgetting one too. Kane said he needed a copy of the subpena,and told Moore to let his foreman know in advance that hewould be away the day of the hearing. Kane, likeCopenhaver, denied having said anything to Moore aboutsigning a union card, or having asked him how he knew theunion man or how he had been given his subpena.Although Moore'sanswersabout the subpena incidentalmost had to be prodded out of him because of his initiallack of recollection and his difficulty in telling a connectednarrative, I do not believe that his eventual answers ondirect examination were due tosuggestiveleading ques-tions,as the Respondent contends. Nevertheless, eventhough Moore was not led, I still believe that his story is nottobe credited. I found the impact of his testimonyconsiderablyweakened by his piecemeal recall of onereprisalor force andis therefore not a violation of Sec 8(a)(1).SouthwireCompany v NLRB,383 F 2d 235 (C.A. 5), andNLRBv.HawthornCompany,404 F 2d 1205, 1213, (C A.8), reversing166 NLRB251, on thispoint6Of the seven employeeswhom theUnionhad subpenaed,Minor andMoore had been discharged,three were still employed at the plant, and theother two had left undercircumstances not revealed at the hearing 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignificant fact after another as counsel sought to draw himout. It sounded like an imperfectly memorized recital ofevents which he could not remember directly. I have beengreatly concerned with reaching the proper resolution ofcredibility as to this incident since it would be indicative ofRespondent's motivation as to the disciplinary action laterimposed on Minor and Moore, and I have thereforeattempted to sort out Moore'smanner oftestifying, whichwas unpersuasive, from his story as a whole, which was notimplausible.My judgment nevertheless has to fall definitelyon one side or the other since I cannot reconcile theopposing versions. Based on those imponderable elementsdenominated as demeanor, I credit the version of Kane andCopenhaver, and therefore find that Moore gave hissubpena to Kane on August 15, and that neither Kane norCopenhaver, in his conversation with Moore about a weeklater, questioned him about the Union or the circumstancesin which he had been served with a subpena.The 8(a)(3) and (4) AllegationsEmployee turnover during the first 10 months of theplant's operations was quite high. With a normal comple-ment of about 120, there were during that period about 450employeeswho had quit or been terminated. Of theemployees at work in late March 1970, about 40 had beeneither warned once or had already been suspended for 3daysfor violationsof the Company's rules on tardiness andabsenteeism.Kenneth MinorOn Saturday, August 16, Minor brought in to thepersonnel office the subpena which the Union had servedon him the day before. Minor had had his third unexcusedabsence on August 14, and was suspended for 3 days,Tuesday through Thursday, August 19-21. A critical issuehere is whether Minor was notified that he was suspendedon August 15, the daybeforethe Company teamed he hadbeen subpenaed, or on August 18,afterit had learned aboutit.Before discussing that issue, it would be helpful to set outMinor's attendance record as portrayed in companydocuments, together withMinor's recollections on thematter.Minor had been employed in the construction ofthe plant and had been transferred to production work onthe kill floor when operations began on May 15. Hisattendance record on construction work was poor, but withthe beginning of production new attitudes and policiescame into effect, and Minor's attendance record was wipedclean.In establishing Minor's absences and tardiness on variousdates I have used his individual card record (G.C. Exh. 3),his timecards (G.C. Exh. 4), and the supervisor's dailyreports for the pertinent dates (Resp. Exh.6A-6G).Theseare all records prepared in the usual course of theCompany's business. There are differences between them astoMinor's attendance, but they appear to me to be due tofaultycopying and other human errors, and not todeliberate fabrication or falsification on the part of theCompany. Thus, Minor's first unexcused absence is datedMay 31 on General Counsel Exhibit 3, while his timecardfor that week shows that he worked on May 31 but had noton May 30.His second unexcused absence was August 1.He was given an employee warning notice,known in theplant as a white slip. It is General Counsel Exhibit 9, isdatedAugust 1, and reads as follows: "Employee hasviolated the absentee policy on call ins. He is warned thatanother violation will result in a 3 day suspension."His third unexcused absence was on August 14, and hewas then given a second warning notice (G.C. Exh. 10)readingas follows:"Employeewas absent withoutpermission for the second time.He is receiving a 3 daysuspension beginning8-19-69.He is also being warned thatthenext violationwillresult in termination."Minorreturned to work on August 22, but was away from workthe next day because of an excusedillness.For Thursday,September 18, his attendance card is marked "Late-nocall."His timecard for that day shows that he worked 10hours, but for September 19, it shows that he punched inabout a half hour late. On October 18and 22,he hadexcused absences to take his wife to and from the hospital.For October 27, there is a notation on his attendancecard, "Late-no call" and his timecard shows that he waslate that day. The attendance card for thenextday notesthat he was late, although his timecard shows that hepunched in shortly before 6 a.m. However, he may havepunched in before his station time and yet have been late ingetting to his station. On November 6 he had an excusedsickness; on November 8, he is marked with an unexcusedtardiness,which is borne out by his timecard, and onNovember 26, he is marked with a "Late-no call." This isthe day he was discharged. Moore admits he did not get into work until about 8:30 a.m., but he testified that he calledin more than 30 minutes before his station time.Minor's CredibilityThere are parts of Minor's testimony, not directlyrelevant to the major issues here, which seem to me toreveal the uncertainty and inaccuracy of his recollectionand thus bear directly on the credibility of other moreimportant items in his testimony.1.Minor testified that he wasn't sure that the timecardswhich Respondent introduced as his were actually thosewhich he had punched, because he insisted that he had putidentifying marks on many of them, while those which wereintroduced had no such marks. However, the testimony ofRespondent's pay clerk describing how the timecards foreach employee are prepared at the main office by computerconvinces me that Minor deliberately tried to cast doubt onthe Company's effort to establish the authenticity of itsrecords.2.Minor first testified, without hesitance, that he hadbeen absent without excuse on August 12, but thenadmitted after being shown his timecard, that he had in factbeen absent on August 14. Although a seemingly unimpor-tant variation, attributable to the likelihood that one cannotrecallmonths later exactly on what day an event occurred,itappears to me to be significant in the light of histestimony about his suspension on August 19-21. Minorwould want to show that his unexcused absence in mid-August was not the real cause of his suspension, but that itwas instead the Union's subpena which induced the IOWABEEF PROCESSORS, INC.Company to suspend him. Thus, the longer the intervalbetween his unexcused absence and the service of thesuspensionnotice on him, the greater the suspicion thatwhat had really motivated the suspension was the subpenawhich the Company learned about on August 16.As to another item of Minor's testimony, more critical tothe relevantissues, I also do not credit him. Minor testifiedthat the suspension notice was handed him on Monday,August 18, rather than on Friday, August 15, the day afterhis unexcused absence. Frahm, the kill floor foreman,testifiedthat he presumed the date he gave Minor thesuspensionnotice was August 15, which would be the dayMinor returned to work after his unexcused absence as wellas the day before Minor turned in his subpena to thepersonnel office. Frahm's presumption is undoubtedlybased on his practice of handing out an employee's warningslip the day he returned to work after an unexcusedabsence. Minor's absence was recorded on the supervisor'sdaily report for August 14, and, in accordance with thenormal practice, would have been transcribed on Minor'sattendancecard the following day, when too the appropri-ate disciplinary action would be taken.On the other hand, there is some doubt about Frahm'stestimony which tends to support Minor's testimony that hewas not given the suspension notice until Monday, August18. It is that the suspension was to begin on August 19. Itwould be the Company's normal practice to have the 3-daysuspension begin the day after the employee was handed hisnotice, so that in the case of Minor, since his suspensionbegan on the 19th, it could be inferred that he did notreceive his notice until the 18th, after the Company learnedof the subpena and, as the General Counsel and ChargingParty argue, in retaliation for Minor's presumed sympathyfor the Union. The Company's answer to that is that Frahmdecided not to suspend Minor for Saturday, Monday, andTuesday because it was going to be shorthanded onSaturday and also didn't want to give him an extendedweekend which he might have wanted. Here again, thereare indicators with respect to Frahm's testimony whichpoint in either direction. The Company has suspendedemployees for 3 days on one or both sides of a Sunday moreoften than it has suspended an employee in the middle of aweek, but on a few occasions (see Bargerin Resp. Exh. 4andWilburnBell inResp. Exh. 3) it suspended anemployee for an unexcused absence in one week, beginningon Tuesday of the following week.On the whole, I am persuaded that Frahm handed Minorhis suspension notice onAugust 15 rather than on Monday,August 18. First, Minor finally admitted that he was absenton the 14th, as the Company's records indicate. They alsoshow that Minor had two previous unexcusedabsences,and that he had been given his first warning slip after hisabsence on August 1.7 So, when Minor returned to work onAugust 15, the normal procedure would be to suspend himfor 3 days, nor would there beanygood reason for Frahmto have held off giving him the notice for another 2 workingrMinor's credibility was further impaired for me by his denial that hehad ever been given a first warning slip. I find it difficult to believe that theCompany would have concocted so complicated a scheme as to fakeMinor's attendance record in order to lay a foundation for the secondwarning slip.EWhether or not Minor honestly could not recall any previous525days. Even though the suspension was not to begin untilAugust 19, the Company's reason for the delay is notfarfetched. I therefore find that neither Copenhaver norFrahm knew that Minor had been served with the Union'ssubpena when he was told on the 15th that his suspensionwas to begin the following week.Minor came back to work on August 22, after hissuspension. On August 23, he was absent for an excusedillness.On September 18 or 19, (the latter date according tohis timecard) he was late to work without having called. Hewas given two excused absences in October when his wifewas in the hospital. Later that month he was tardy on twoconsecutive days, according to his attendance record. OnNovember 8, he had an unexcused tardiness, and onNovember 26, the day of his discharge, he was said to be"late unexcused." At his discharge interview, Minor toldCopenhaver that he could not remember ever being lateother than that morning, and his tardiness that day shouldhave been excused, he contended, because of a timely call.8To show that Minor's discharge on November 26 wasbased on a pretext to conceal a discriminatory motive, theGeneral Counsel offered testimony by an employee, VanFossen, and by Minor, to establish that Minor called theplant that morning at least a half hour before his stationtime to report that he would be late because he could notget his car started. Van Fossen testified that he was in thefirst aid room, which adjoins the personnel office, shortlyafter 5 a.m. when he heard Minor identify himself on thetelephone and say that he would be in later because of cartrouble.Minor's testimony as to the time of his call overlapsVan Fossen's somewhat, but his estimate is that he calledbetween 5:15 and 5:30.Minor's operation that day was "low back" and hisstation time was a little after 6 a.m.9 Frahm testified that hechecks the call-in sheet in the personnel office just before hegoes onto the kill floor at the start of the day's operations.On his daily report for November 26 (Resp. Exh. 5j), heentered Minor's name as an unauthorized absence with thenotation "Late no call." He also testified that the notationmeant that Minor had not made a valid call, that is, onemade at least 30 minutes before his station time.It is not possible to say whether the kill started exactly at5:25 or as late as 5:30 or how much more than 30 minutes ittook for a carcass to reach the last operation but, in anyevent, it is my impression that an employee's telephone callto report his absence or tardiness had to be received in thepersonnel office at least 30 minutes before his station time,but not later than the time the foreman examined the call-inlist just before he proceeded to the kill floor. The call-in listfor November 26 was not produced or called for by anyparty. If Frahm left the personnel office about 5:25, then itis possible that Minor's call, if made between then and 5:30,was not communicated to him. This difference of about 5minutes may serve to reconcile Minor's account that hecalled in no later than 5:30 and Frahm's testimony thatMinor's name wasnot on the call-in list. This may havetardiness,the fact is that his timecards show that he was late on September19, twice in the week ending November 1, and again on November 6.9Employee Foltz was assigned by Frahm to take over Minor's jobabout6:15a.mfrom someone who was already perfornung it."Lowbacking"is farther down the line than Foltz's regular job that day,and Foltzs station time on that job was about 6 a in. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked out, since Minor's operation was apparently one ofthe last on the line, that a call from Minor, to be consideredvalid, had in fact to be received as much as 40 minutesbefore his station time. This may have been unfair toMinor, but I am not convinced that his call on November26, whenever it was received, was deliberately not recordedor passed on to Frahm in order to establish a basis for hisdischarge.CharlesMooreMoore started working for the Company on May 31, andwas discharged with Minor on November 26. He hadtestified at the Board representation hearing in August,pursuant to the Union's subpena.His attendance record (G.C. Exh. 2) indicates anunexcused absence on June 7; late three times on June 21;late unexcusedon June 25 and July 19; late at break onOctober 20 and 21; late-no call on October 23; left earlyon October 24 (this was in fact excused, as will be explainedlater);an unexcused absence the next day, October 25;another unexcused absence on November 6; suspension for3days beginning November 8; and a final unexcusedtardiness on November 26, leading to his discharge.There is no serious dispute about Moore's unexcusedtardiness before October, althoughMoore's recollectionabout them is vague. I see no reason to believe that Moore'sattendance record does not accurately reflect what wasshown on his timecards and what his supervisors actuallyobserved. Thus, assuming the accuracy of its records, theCompany was justified in discharging Moore under itsestablished policy on unexcused absences and tardiness.10Itwill be noted that Moore's suspension and dischargeboth took place almost 3 months after his testimony at theBoard hearing, and that the complaint does not allege thathis suspension was discriminatorily motivated. Much of theGeneral Counsel's case as toMoore's discharge is directedtoward showing that he had valid excuses for some of hisabsences which are charged as unexcused, from which theinference is to be drawn that the Company was searchingfor a pretext to discharge him in order to conceal its desireto punish him for his union adherence.The Absence on October 25Moore had arranged with a friend to drive him toTopeka, Kansas, on Friday, October 24, to get eyeglasses.He first asked Lahr, the assistant foreman in the killdepartment, for permission to go, but Lahr told him to seeFrahm, the foreman. Moore then spoke to Frahm who gavehim permission to go, about 11 a.m. Frahm asked him if hewould be back at work later that day because he wasshorthanded.Moore said he would, if his friend woulddrive him back in time.11 Moore did not return on Friday,and he neither called in nor returned to work on Saturday,October 25. He was charged with an unexcused absence forSaturday, and when he was given a warning slip for it, hedid not say that he thought he had permission to be absentthat day.This testimony came out on cross-examination the firstday of the hearing.The next day, on redirect examination,Moore testified that Frahm had first asked him whether hecould be back that afternoon,and had then asked him if hewould be back on Saturday, to which Moore respondedthat he wouldtry tomake it.Frahm denied that Moore hadsaid anything to him about the possibility of his not being atwork on Saturday.I do not credit Moore's recollection thatFrahm asked him if he would make it back on Saturday.Since Frahm thought that Moore might be able to return towork Friday afternoon, it seems to me that Frahm wouldhave no reason to suspect that Moore might not make itbackby thefollowing day.The Absence on November 6Moore had to be in Lawrence,Kansas,on urgentpersonal businesson Thursday, November 6.He testifiedthat he had asked Assistant Foreman Lahr on Monday andTuesday forpermissionto be off, and that Lahr hadgranted it. Lahr testified that he had told Moore to askFrahm, the foreman. Moore did not ask Frahm, he said,because Frahm was away from the plant that day. Mooredid not come in to work on November 6, and Lahr, whomade out the foreman's daily report for that day, notedMoore's absence as authorized. When Frahm checked thereport,he asked Lahr about the reason for Moore'sabsence, and it was then discovered that Moore had notasked Frahm for permission to be away. When Moorereturned the next day, Frahm handed him a suspensionnotice.Moore protested, saying he had gotten Lahr'spermission to be off, and Frahm then said he would check itagain with Lahr. Lahr then reconfirmed to Frahm that hehad not given Moore a leave of absence, and Frahm toldhim to personally hand Moore the suspension notice.When Frahm was at work, he was the only one in hisdepartment who could authorize absences. Moore wasaware of this procedure since, just a few weeks earlier, whenhe wanted to go to Topeka, and had asked Lahr forpermission, Lahr had told him to get Frahm's approval. Onbeing asked, Frahm had approved Moore's leave. Yet, thistime, according to Moore, it was Lahr who had given himpermissionto take Thursday off.The issue to be decided is whether Lahr did in fact giveMoore a leave of absence for Thursday, November 6, eitherbecause he exceeded his authority or because Frahm wasnot at work the days that Moore had asked. I do not believethat Lahr would grant time off to an employee in advance,while Frahm was on duty but would, as he had done withMoore once before, tell him to see Frahm. But was Frahmat work the Monday and Tuesday preceding November 6,whenMoore says that Lahr told him he could be off?Frahm testified that he had been away from the plant on aMonday and for 2 or 3 hours the next day on someunspecified dates between October 1969 and April 1970. Itispossible that it was the very Monday on which Moore10Asa matter of fact,Moore received two first warning slips,on Julyoverlookedwhen he was given another notice after he had been transferred21 and October 27, beforereceiving a second,or suspension notice onto the kill department.November7.The mixupoccurred becausethe July sliphad been issued11According to the Rand-McNallyStandard Highway Mileage Guide,whenMoore was working,in the offal department,and had beenEmporia is 58 miles fromTopeka. IOWABEEF PROCESSORS,INC.527had asked Lahr. But Frahm would have been back at theplant most of Tuesday and all of Wednesday, available toconsiderMoore's request to be away on Thursday.Assuming that Frahm was not at the plant on Monday,Lahr would know when Frahm was due back and, sinceMoore's request was made a few days in advance, I creditLahr's testimony that he had told Moore to get Frahm'spermission to be away. Since Moore did not, Frahm wasjustified in treatingMoore's absence on November 6 asunauthorized.Late on November 26The day he was discharged, November 26, Moore was 2or 3 hours late in reporting to work, without having calledin.Moore's reason for being late is one I regardsympathetically, but it is obvious from what has gonebefore that the Company gave little consideration to goodexcuses for failing to call in on time.The Brucker-Kane ConversationMendoza and Kane agree on, which persuades me thatKane's version that he was relating a pool hall rumor ismore credible than Mendoza's, that Kane was revealing theantiunionmotivation behind the discharges. It is theiragreement that Kane began the conversation with Bruckerby asking him if he had heard the latest. The question is arhetorical one, set by linguistic convention for passing on abit of information one has heard, without vouching for itsaccuracy, particularly when it is said in a joking manner.Also,Kane's testimony that he had told Brucker that therumor concerned Minor and Moore going to a recent unionmeeting seems more credible than Mendoza's that Kanehad said Minor and Moore were discharged for going to"that hearing," since the hearing to which Kane wasreferring had happened 3 months before, and would nottherefore be immediately understood by Brucker. SinceKane was saying that the discharges were for having goneto a union meeting in the past week, it becomes more likelythatKane was merely relating an item of secondhandmisinformation.As part of his case to prove the Company's impropermotive in dischargingMinor and Moore, the GeneralCounsel called employee Mendoza to testify concerning aconversation he had overheard a few days after thedischarges. On the Saturday following the discharges, at orabout 5:15 a.m., Mendoza was in the first aid room, whichadjoins the personnel office, when he overheard Pat Kane,a personnelclerk, talkingwithBrucker, a leadman.According to Mendoza, Kane asked Brucker if he hadheard thelatest,to which Brucker answered "no." Kanethen asked him if he knew what the real reason was thatthey had fired Minor and Moore. Again, Brucker said "no."Kane then said it was "for going to that hearing" and wenton to say that they had gotten $45 for going, and for thatkind of money, he would have gone too. Mendoza waspositive that Kane had not said that he was passing on arumor as to why Minor and Moore had been discharged.As was to be expected, Brucker's and Kane's versionsdiffer significantly from Mendoza's. According to Brucker,Kane had said to him in a joking manner that he had hearddowntown (or some equivalent) that Moore had been firedbecause ofhis unionactivities. Brucker did not recall KanementioningMinor's name.Kane said he had asked Brucker, while Mendoza wasthere, if he had heard the latest, and then went on to saythat he had heard people saying that the reason Minor andMoore were discharged was because they had gone to aunion meeting in Kansas City the night, or the week, beforethey had been discharged, and that they were supposed tohave gotten $45 for attending. Kane testified that he hadheard this in a pool hall.Was Kane revealing the true, hitherto secret, reason forthe discharge, or was he passing on pool hall gossip?Because of his job in the personnel office he could havebeen privy to Copenhaver's motives, although why heshould reveal them to Brucker in earshot of a possiblyunfriendly employee is hard to understand.12 There was,however,somethingin the conversation which bothDisparity of TreatmentThe General Counsel and Charging Party argue that,even ifMoore and Minor were technically subject todischarge under the Company's policy, it neverthelessinterpreted its policy more harshly for these two than it didfor others, because it intended to discriminate against them.The question requires a comparison of their records withthat of other employees who had been disciplined forabsence and tardiness.Recapitulating Minor's attendance record: he was givenhis firstwarning slip on August 1, after his secondunexcused absence; was suspended after his next unex-cused absence on August 14; was then late unexcused threetimes between September 18 and November 8; and wasdischarged on November 26, after being late again.Moore's first notice, dated July 21, was a warning forcoming in late, and his attendance record shows that he hadbeen late on 3 different days and had been absent once upto that point; through an oversight he was given anotherfirst warning slip on October 27, instead of being suspendedfor his unexcused absence on October 25; he had also beenlate returning from break on 2 consecutive days in October;he was given a suspension notice on November 7 for beingaway without permission the day before, and was warned,in accordance with the stated policy, that another violationwould be grounds for termination. On November 26, hewas again late unexcused, and this resulted in his discharge.Among the other 14 employees whom the Companydischarged in the first 10 months of its operations forviolation of attendance rules (Resp. Exh. 4), there are alsovariations in their treatment, based apparently on the mixof unexcused absences and tardiness. In accordance withthe Company's policy, unexcused tardiness was treatedsomewhat more leniently than unexcused absences. Thus,comparing employees Hernandez and Johnson, the formerwas suspended for two consecutive unexcused absencesand was discharged on his third, while the latter was given a12Mendoza was one of the seven employees whom the Union hadsubpenaed although Kane said he did not know that at the time 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarning slip after three unexcused lates,suspended afterbeing late four more times,and was then discharged aftertwo more lates.Again,McGuire was warned on his first unexcusedabsence,suspended after the next two, and terminated afterone more such absence,while Tabares was not given awarning slip until his fifth unexcused late, was suspendedon his second unexcused late thereafter,was againsuspended after two more unexcused lates,and was finallydischarged after another two lates.Just as summary as McGuire'swas the discipline metedout to Van Syoc and Hess-the former was warned for hisfirstunexcused absence,suspended for the next, andterminated for the third,while the latter fared only slightlybetter.He was given a warning slip on his secondunexcused absence,and was first suspended,then terminat-ed for his next two unexcused absences.Of the 14 employees whose attendance records aresummarized in Respondent'sExhibit 4, I would say thatWhitaker was treated most leniently. He was given a verbalwarning for his first unexcused absence,was suspendedafteranother two unexcused absences,but was thenallowed six "late unexcused"before being given a finalverbal warning.He was then terminated on his next lateunexcused.Minor and Moore were not treated as summarily as VanSyoc,Hess,McGuire,orHernandez,nor are there anysignificantly noteworthy differences between the attend-ance records of Minor and Moore,on the one hand, andthose of Johnson,Tabares,or Whitaker.Itwould prolong this Decision unduly to compare indetail the treatment given to Minor and Moore with thatgiven to the 40 employees listed in Respondent's Exhibit 3,who have been disciplined for violations of the Company'sattendancepolicy,up to and including 3-day suspensions. Ihave checked the actions taken against the offensescommitted,and have found no wide swings in the treatmentwhich has been accorded them. If the Company singled outMinor and Moore for reasons other than their poorattendance,it cannot be verified from a comparison of theirrecords with that of 50 other employees.It is always possible,considering that employees aregiven little or no opportunity to see or question the entrieson their attendance records, that injustices have resulted insome cases from errors in copying,from breakdown incommunication between personnel office and foremen, andfrom a refusal to accept as excuses for lateness or absenceexplanations which might be satisfactory to more tolerantsupervision.There are some possible instances of suchinjustices in the case of Minor's and Moore's employment,but I have not been persuaded that they were due to anystrong antipathy toward them because of their unionactivities,if company officials even knew about them, orbecause they had testified at the representation hearingpetitioned for by the Union.I therefore find that theallegations of the complaint as to discrimination againstMinor or Moore have not been proved,and I shallrecommend their dismissal.13Upon the basis of the foregoing findings of fact andconclusions and the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.The Respondentisan employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.The GeneralCounsel has failed to establish by apreponderance of the evidencethat theRespondentengaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERI recommend that the complaint herein be dismissed inits entirety.13South Carolina Industries,Inc.,181NLRB No. 164;Trojan SteelCorporation,180 NLRB No.107; andMaryland Cup Corporation,178NLRB No. 59.